Citation Nr: 0828687	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  He served in the Republic of Vietnam from January 1970 
to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York City, New York.  The Board remanded this 
case back to the RO for additional development in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have are 
applicable to this appeal.    

The Board's review of the claims file discloses that in a 
June 27, 2005 VA medical record it was noted that the veteran 
has been 100 percent disabled since 1991 due to a work-
related accident and that he was receiving Social Security 
Administration (SSA) disability benefits.  The records 
regarding the SSA action have not been associated with the 
claims folder.  VA has a duty to assist in gathering Social 
Security benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Therefore, the AMC/RO should obtain a copy of the SSA 
determination and the associated medical records and 
associate them with the claims folder.

The Board also notes that in response to the July 2007 letter 
the AMC/RO sent the veteran, which provided a corrective 
duty-to-assist notice under provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), the veteran signed a VCAA 
Notice Response form in September 2007 indicating that he had 
no other information or evidence to submit to VA to 
substantiate his claim.  However, in a signed VA Form 21-4138 
(Statement in Support of Claim) dated the same date, the 
veteran notified VA that he was scheduled for surgery on his 
right shoulder at the VA Medical Center ("VAMC") in Albany, 
New York the next month, that the surgery might be related to 
cancer, and could be related to his complaint of a skin 
condition.  In addition, the veteran disclosed that he had 
seen a dermatologist identified as a Dr. P. in June 2007, 
though he did not submit a copy of that office visit or 
disclose the location of Dr. P's office.  Further, the 
veteran said that at some unidentified time a U.S. Air Force 
specialist in Bethesda, Maryland, had requested a "second 
biopsy, deeper that the first biopsy", but the kind of 
biopsy and its relation to his skin condition also was not 
identified.  Lastly, the veteran noted at least four Agent 
Orange screenings (1971, 1973, 1975, 1980s) that are not 
found in the claims file (unless the veteran was referring, 
in part, to VA examinations conducted in June 1971 and June 
1980).  Records in the claims file are negative for any 
complaints of a skin disorder or references to Agent Orange 
screenings.

The AMC/RO did not attempt to obtain any of the documents 
identified by the veteran in his September 2007 statement and 
instead issued a supplemental statement of the case dated in 
February 2008 denying the claim and returned this appeal to 
the Board.  On remand, while obtaining the SSA records 
identified above, the AMC/RO should also attempt to obtain 
the documents identified in the veteran's September 2007 
statement.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the Albany 
VAMC and the Bainbridge VA clinic; however, as the claims 
file only includes records from the Albany facility dated up 
to September 2005 and from the Bainbridge clinic dated up to 
July 2005, any additional records from those facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
fie.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO is to undertake appropriate 
efforts to obtain a complete copy of any 
Social Security Administration disability 
determination, as well as all associated 
medical records.  If the AMC/RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that have treated the 
veteran for his skin disorder.  After the 
veteran has signed the appropriate 
releases, pertinent records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of this disorder identified in 
the veteran's September 2007 VA Form 21-
4138 (cited to and explained above); from 
the Albany VAMC, from September 2005 to 
the present; and from the Bainbridge VA 
clinic, from July 2005 to the present.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




